                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


  UNITED STATES OF AMERICA                HON. JEROME B. SIMANDLE

          v.                            Criminal No. 14-699-1 (JBS)

  TOYE TUTIS,                                      ORDER

               Defendant.



     This matter having come before the Court upon motion

[Docket Item 443] of Defendant Toye Tutis for leave to withdraw

his plea of guilty pursuant to Rule 11(d)(2)(B), Fed. R. Crim.

P.; and

     The Court having considered the record in this case

including testimony, exhibits, and oral arguments of counsel at

an evidentiary hearing; and

     For reasons expressed in the Opinion of today’s date which

constitutes the Court’s findings of fact and conclusion of law;

     IT IS this     13th    day of November, 2018, hereby

     ORDERED that the motion of Defendant Toye Tutis to withdraw

his plea of guilty [Docket Item 443] shall be, and it hereby is,

DENIED.




                                  s/ Jerome B. Simandle
                                  JEROME B. SIMANDLE
                                  U.S. District Judge
